ORDER
PER CURIAM.
Appellant, Richard Butler (“Claimant”), appeals from the decision of the Labor and Industrial Relations Commission (“Commission”), in favor of respondent, the Treasurer of the State of Missouri as Custodian of the Second Injury Fund (“SIF”). Claimant sued to recover permanent total disability compensation from the SIF. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the decision is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.